DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed March 2, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1, 3-15, 19, 25-28, 30-35, 37-43, 45-46, 51-54 and 57-65 are currently pending.  Claims 3-8, 12-15, 30-34, 37-41, 53 and 59-65 are withdrawn. Claims 2, 16-18, 20-24, 29, 36, 44, 47-50 and 55-56 are cancelled.  Claims 1 and 42 are currently amended.

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error.
Claim 1 has been amended to recite the following phrase:
 “…a volume of a fluid added to the coated biological composition after storage thawing of the frozen coated biologic mixture or directly to the unfrozen or dried or freeze-dried coated mixture…”
It appears that the word “and” should be added between ‘storage’ and ‘thawing’ so the phrase reads as follows:
“…a volume of a fluid added to the coated biological composition after storage and thawing of the frozen coated biologic mixture or directly to the unfrozen or dried or 

Claim Interpretation
Regarding claims 1, 27-28 and 54 it is noted that these claims recite limitations that are considered only to be directed to intended use/functional limitations.  For example, regarding claim 1 and the phrase “for direct implantation into a disc”, this type of limitation is considered only to be an intended use recitation which does not further define or limit the composition, per se. Such limitations will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same ingredients or elements, as that instantly claimed. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. MPEP 2111.02
Further regarding claims 27 and 28, claim 27 recites “the polyampholyte protectant is a hydrophilic coating to protect the cell membrane external of the whole cells” and claim 28 recites “wherein the protectant when frozen is a cryoprotectant configured to interrupt crack propagation externally protecting the cell membrane”.   As to the functional limitations reciting “to protect the cell membrane external of the whole cells” (claim 27) and “the protectant when frozen is a cryoprotectant configured to interrupt crack propagation externally protecting the cell membrane” (claim 28), it is noted that these recitations are interpreted as functional language and are not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
Regarding claims 1, 42 and 45-46, it is noted these claims recite limitations that are considered product-by-process limitations.
For example, claim 1 recites “wherein the coated biological composition is frozen and thereafter thawed and then frozen a second time for storage”, “frozen at least once and thawed and stored under refrigeration above freezing”,  “frozen and thawed and then concentrated by drying”, and “while frozen without thawing lyophilized”.  These limitations are directed to the manner in which the coated biological composition has been produced.  With regard to the limitations directed to the manner in which the coated biological material has been produced, it is noted that these limitations are product-by-process limitations.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product. 
Thus, in considering these limitations, such limitations are considered to encompass various physical states (structural features) of the coated biological composition including (1) frozen, (2) thawed or non-frozen, and (3) dried.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
a volume of a fluid added to the coated biological composition after storage thawing of the frozen coated biologic mixture or directly to the unfrozen or dried or freeze-dried coated mixture to form a flowable mixture…”, it is noted that such a limitation is directed to the manner in which the biologic coomposition has been produced.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, the method by which the biologic material has been produced imparts the structural features of an unfrozen, flowable composition comprising a combination of biologic bone marrow material, a volume of cryoprotectant, a volume of nucleus pulposus and a volume of a fluid.
Claim 42, which depends from claim 1, recites “…wherein the mixture of biologic bone marrow material which is derived from a cadaver…” It is noted that such a limitation is directed to the manner in which the mixture of biologic material has been produced, i.e. derived from a cadaver.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, the method by which the biologic material has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the composition, rather any mixture of biologic bone marrow-derived material comprising: a mixture of non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, and extracellular components, or whole cells, or combinations of the non-whole cellular components and whole cells, would appear to read on the claimed mixture of biologic material, even if obtained from a live donor.
As to claims 45-46, claims 45 and 46 recite limitations directed to cryopreservation steps (e.g. “occurs at a temperature that is sub-freezing” (claim 45) and “cryopreservation temperature is from 0 degrees C to -200 degrees C” (claim 46)).  Again, as noted immediately above, these limitations are directed to the manner in which the coated biological material has been produced. Thus, in considering these limitations, such limitations are considered to require the structural feature of a frozen coated biological composition.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 1, 2, 9-11, 19, 25-29, 35, 42-43, 45-46, 51-52, 54 and 57-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Claim 1 has been amended to recite “a volume of a fluid added to the coated biological composition after storage thawing of the frozen coated biologic mixture or directly to the unfrozen or dried or freeze-dried coated mixture…” Thus, Applicant’s amendment clarifies that the volume of fluid is added to the unfrozen biological composition and would form a flowable mixture.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejection(s) Maintained
Claims 1, 9-11, 19, 25-28, 35, 42-43, 45-46, 54 and 57-58  are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al., (Journal of Biomaterials Science, Polymer Edition, 2013; previously cited) (“Matsumura 2013”), in view of Feree et al., (US 2008/0014179; previously cited) (“Feree”).

It is noted that claim 1 has been amended to clarify the coated biological composition is a non-frozen, flowable composition comprising a combination of biologic bone marrow material, a volume of nucleus pulposus and a volume of cryoprotectant.  An embodiment of the claimed coated biological composition encompassed by claim 1 comprises a combination of (1) a mixture of biologic bone marrow-derived whole cells, (2) a volume of nucleus pulposus particles, (3) a volume of a liquid protectant, and (4) a volume of a fluid added to the coated biological composition to form a flowable mixture.
Regarding claims 1 and 54, Matsumura 2013 is directed to long-term cryopreservation of human mesenchymal stem cells obtained from human bone marrow (hBMSCs, i.e. mixture of biologic bone marrow material having whole cells) using carboxylated poly-l-lysine (COOH-PLL) (i.e. liquid protectant).  Matsumura 2013 further teaches that the cryoprotective agent (CPA) carboxylated poly-l-lysine (COOH-PLL) resulted in greater than 90% cell viability post-thaw for the human bone marrow-derived mesenchymal stem cells (hBMSCs) and microscopic analysis revealed that the polyampholyte CPA did not penetrate the cell membrane, but rather attached to the membrane during cryopreservation, suggesting that the use of COOH-PLL can eliminate the use of proteins and DMSO, thus making it safer for use of the preserved cells for transplantation or regenerative medicine (Abstract).  It is further noted that Matsumura 2013 teaches the Ɛ poly-l-lysine (COOH-PLL) is classified as a polyampholyte (1. Introduction, second paragraph, page 1485).
2. Materials and Methods, 2.4 Cryopreservation protocol, page 1486). Thus, Matsumura 2013 teaches a composition comprising whole cells (hBMSCs), wherein the whole cells are mixed (i.e. coated) in a volume of the liquid cryoprotectant COOH-PLL (i.e. a volume of liquid protectant intermixed with the mixture of biologic material) and a volume of DMEM (i.e. a volume of a fluid added to the coated biological composition), wherein the composition is frozen and stored at -80°C, and thereafter thawed wherein cell viability was maintained at greater than 90% post-thaw (i.e. flowable mixture). 
Matsurmura 2013 differs from the instant invention in that Matsumura 2013 does not further teach the cell composition comprises a volume of nucleus pulposus particles, as recited in claim 1.  However, Matsumura 2013 teaches the hBMSCs are well-known for use in tissue regeneration therapies since they are multipotent cells that provide therapies for cartilage regeneration (1. Introduction, page 1484) and Ferree is directed to methods and compositions for treating defective tissue such as intervertebral discs or articular cartilage (Abstract and paragraphs [0020], [0031] and [0087]-[0089]). Ferree specifically teaches that mesenchymal stem cells are combined with nucleus pulposus (NP) that has been morselized into particles (paragraphs [0057] and [0088]).  Ferree teaches the composition is used to direct mesenchymal stem cells to form hyaline cartilage instead of the less desirable fibrocartilage (paragraph [0107]).  
	Therefore, given that the intention of Matsumura 2013 is to preserve hBMSCs (mesenchymal stem cells) via frozen storage for future regenerative therapies (e.g. regeneration of cartilage) in a manner that is safer than using traditional DMSO as a cryopreservative, and given that Ferree teaches nucleus pulposus is preserved via frozen storage, and thereafter thawed for combining with mesenchymal stem cells for use in cartilage regenerative therapies, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the stem cell composition of Matsumura 2013 to further include nucleus pulposus particles.
The person of ordinary skill in the art would have been motivated to modify the therapeutic stem cell composition of Matsumura 2013 to include nucleus pulposus particles, as taught by Feree, for the predictable result of successfully providing a therapeutic composition for regenerating desirable hyaline cartilage, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Matsumura 2013 and Feree because each of these teachings are directed at therapeutic compositions that are effective for cartilage regeneration. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a volume of fluid to form a flowable mixture and to provide a syringe or suitable injection delivery device being filled with the flowable mixture.
The person of ordinary skill in the art would have been motivated to modify the prior art composition to include a volume of fluid to form a flowable mixture and to provide a syringe or suitable injection delivery device being filled with the flowable mixture, as taught by Feree, for the predictable result of successfully employing 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Matsumura 2013 and Feree because each of these teachings are directed at therapeutic compositions that are effective for cartilage regeneration. 
	Further regarding claim 1 and the limitation “wherein the liquid protectant forms a coating externally enveloping each of the non-whole cellular components, if any, and each of the whole cells, if any, of the mixture of biologic material and the nucleus pulposus particles”, it is noted that Matsumura 2013 discloses the same polyampholyte protectant as disclosed in the instant specification (paragraph [0019]).  Thus, absent evidence to the contrary, because Matsumura 2013 discloses the same polyampholyte protectant as disclosed in the instant application, the polyampholyte would necessarily form a coating externally enveloping each of the whole cells of the mixture of biologic material.
	Additionally regarding claim 1 and the limitation “wherein the mixture is compatible with biologic function”, it is noted that the combined prior art teaches the composition is compatible with cartilage regeneration and repair, which reads on “wherein the mixture is compatible with biologic function”, thus meeting the limitation of claim 1.
	Further regarding claim 54 and the limitation that the protectant is a 1-50 w/w % aqueous solution, Matsumura 2013 teaches the liquid protectant is a 7.5% solution (2. Materials and Methods, 2.4 Cryopreservation protocol, page 1486).
Matsumura 2013 teaches that the cryoprotective agent (CPA) is carboxylated poly-l-lysine (COOH-PLL), specifically Ɛ poly-l-lysine, as recited in claim 54.
50-99 mol % of amino groups, other than those forming amino-acid-to-amino-acid linkages, of said at least one polymer compound is blocked with carboxylic anhydride to form pendant moieties, each of which is linked to main chain of the polymer via an amide linkage and essentially has a not-blocked carboxylic group”, Matsumura 2013 teaches conversion of 65 mol% of amino groups to carboxyl groups by succinic anhydride (2.2 COOH-PLL preparation, pages 1485-1486).  The conversion method used by Matsumura 2013 is substantially identical to the method taught in the instant application at paragraph [00137]; thus, absent evidence to the contrary, because conversion method used by Matsumura 2013 is the same as in the instant application, the method would necessarily have the amino groups, other than those forming amino-acid-to-amino-acid linkages, of said at least one polymer compound is blocked with carboxylic anhydride to form pendant moieties, each of which is linked to main chain of the polymer via an amide linkage and essentially has a not-blocked carboxylic group. 
	Under the principles of inherency, when the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of filing, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). MPEP 2112.01
Regarding claims 45 and 46, as set forth above at Claim Interpretation, claims 45 and 46 recite limitations directed to the manner in which the biological material has been produced, i.e. “the cryopreservation occurs at a temperature that is sub-freezing” (claim 45) and “the cryopreservation temperature is from 0 degrees C to -200 C degrees C” (claim 46). If the product by process limitations are considered, the process imparts these features:  the composition is in a frozen state at a temperature ranging from 0 degrees C to -200 C degrees C.  Thus, given that Matsumura 2013’s composition is frozen at -80°C, and thereafter thawed, Matsumura 2013 renders obvious claims 45 and 46.
Regarding claims 9 and 10, it is noted that Matsumura 2013 teaches the Ɛ poly-l-lysine (COOH-PLL) is classified as a polyampholyte protectant (1. Introduction, second paragraph, page 1485), thus meeting the limitations of claims 9 and 10.
Regarding claim 11, Matsumura 2013 teaches the therapeutic composition can be cryopreserved using DMSO as an alternative cryoprotectant. The whole cells, i.e. hBMSCs (human bone marrow-derived mesenchymal stem cells) were intermixed with 10% DMSO (i.e. a volume of liquid protectant), wherein the composition is frozen and stored at -80C (2.4 Cryopreservation protocol, page 1486), thus the liquid protectant being DSMO is rendered obvious by Matsumura 2013, thus meeting the limitation of claim 11.
	Regarding claim 25 and the limitation “the coating is a spherical shell about each whole cell”, as set forth above, Matsumura 2013 teaches suspending the cells (i.e. coating the cells) in a cryopreservation solution comprising the cryoprotectant COOH-PLL (carboxylated poly-l-lysine). It is noted that Matsumura 2013 discloses the same polyampholyte protectant as disclosed in the instant specification (paragraph [0019]).  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 27 and the limitation “wherein the polyampholyte protectant is a hydrophilic coating to protect the cell membrane external of the whole cells” it is first noted, as discussed above at Claim Interpretation the phrase “to protect the cell membrane external of the whole cells” (claim 27) is interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
	Further regarding claim 27 and the limitation “wherein the polyampholyte protectant is a hydrophilic coating”, it is noted that Matsumura 2013 teaches In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 28 and the limitation “wherein the protectant when frozen is a cryoprotectant configured to interrupt crack propagation externally protecting the cell membrane” (claim 28), it is noted, as set forth above at Claim Interpretation, this recitation is interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
	Regarding claim 35 and the limitation “wherein the biological composition has spatial geometry consistent in morphology with that of endogenous bone”, it is noted that the combined prior art discloses a composition which comprises (1) a mixture of biologic material having whole cells, (2) a volume of nucleus pulposus particles, (3) a volume of carboxylated poly-l-lysine (COOH-PLL, i.e. liquid polyampholyte protectant) intermixed with the mixture of biologic material and the nucleus pulposus particles to form the coated biological composition; and (4) a volume of a fluid added to the coated biological composition, wherein the composition is in a frozen state.  Thus, the prior art discloses the same composition as disclosed in the instant specification (paragraphs [0027] and [0145]-[0146].  Thus, absent evidence to the contrary, because the prior art discloses the same biological composition as disclosed in the instant application, the biological composition would necessarily have the same characteristics/properties as disclosed in the instant specification, i.e. has spatial geometry consistent in morphology with that of endogenous bone.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 19, 26 and 43, Matsumura 2013 teaches the cryoprotective agent (CPA) is carboxylated poly-l-lysine (COOH-PLL), which reads on “the liquid 
Regarding claim 42, and the limitation directed to the composition having separation-enhanced non-whole cell fractions vitality, it is noted this limitation is considered only to be directed to a functional limitation. This recitation does not appear to add additional structural limitations to the instant claimed biological composition.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
	Regarding claim 57, Matsumura 2013 discloses Ɛ- poly-L-lysine aqueous solution having a molecular weight (MW) of 4000 (2.2 COOH-PLL preparation, page 1485), thus meeting the limitation of claim 57.
	Regarding claim 58, as set forth above regarding claim 54, Matsumura 2013 teaches conversion of more than 65 mol% of amino groups to carboxyl groups by succinic anhydride (2. Materials and Methods, 2.4 Cryopreservation protocol, pages 1485-1486).  The conversion method used by Matsumura 2013 is substantially identical to the method taught in the instant application at paragraph [00137]; thus, absent evidence to the contrary, because conversion method used by Matsumura 2013 is the same as in the instant application, the method would necessarily have remaining .

Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura 2013, in view of Feree, as applied to claims 1, 9-11, 19, 25-28, 35, 42-43, 45-46, 54 and 57-58 above, and further in view of Liu et al., (Nanoscale, 2017, Vol. 9, pages 4430-4438; previously cited) (“Liu”), as evidenced by Weston et al., (BioDrugs (2019) 33: 137-158; previously cited) (“Weston”).
	The teaching of Matsumura 2013, in view of Feree, is set forth above.
	Regarding claims 51 and 52, Matsumura 2013, in view of Feree, does not teach the biological composition can be organelle fragments (claim 51) or that the active and inactive components of biological activity can be extants of the human metabolome (i.e. metabolites) (claim 52).  However, Liu is directed to the use of human stem cell-derived exosomes for articular cartilage regeneration (Abstract and Conclusion).  Thus, given that the intention of Matsumura 2013 and Feree is to prepare tissue engineering compositions for cartilage repair (paragraph [0217]), it would have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the composition of Matsumura 2013, in view of Feree to include exosomes, as taught by Liu, for the predictable result of successfully producing a tissue engineering composition for cartilage repair, thus meeting the limitations of claims 51 and 52. One of ordinary skill in the art would have been motivated to modify the composition of Matsumura 2013, in view of Feree in order to produce a tissue engineering composition that promotes cartilage repair and regeneration.  Liu has shown the human stem cell-
	Weston evidences that exosomes contain cargo such as messenger RNA (mRNA) (1 Introduction, first paragraph, page 137), which are considered fragments of ribosomes (i.e. organelles), absent evidence to the contrary, thus meeting the limitation of claim 51.
	Further regarding claim 52, it is noted that Liu teaches exosomes obtained from human stem cells and Weston evidences that exosomes necessarily contain bioactive lipids, cytokines, growth factors, receptors, transcription factors, DNA, non-coding regulatory RNAs and messenger RNA that reflect the origin cell (Introduction, right column page 137 to left column, page 138; Fig. 1) and thus comprise metabolites of the human origin cells, thus meeting the limitation of claim 52.


Response to Applicant’s Remarks
	As to Applicant’s remarks regarding the newly amended limitation directed at the mixture of biologic material being biologic bone marrow material, as discussed at Applicant’s remarks (pages 25-26), Applicant’s remarks have been fully considered, but are not found persuasive in view of the updated rejection set forth above, specifically that Matsumura teaches the mesenchymal stem cells, i.e. whole cells, are bone marrow material.

.


Conclusion
No claim is allowed.  No claim is free of the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/EVELYN Y PYLA/                                                                                                    Examiner, Art Unit 1633                                                                                                    /JAMES D SCHULTZ/Acting SPE/Primary Examiner, Art Unit 1633